Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with George Ellis on January 21, 2022.

The application has been amended as follows: 


(Currently Amended) A method for verifying the identity of a new user, the method comprising:
providing a Certification Authority platform that is accessible via the internet;
the platform receiving an initial identity verification request of the new user from an electronic device of the new user, the request including the user’s full name and at least one other personal identity data retrieved from the electronic device of the new user;
the platform searching and identifying at least two existing verified users in a face-to-face distance from the new user 
the platform sending to the electronic devices of the at least two existing verified users the identity verification request to vouch for the full name and the at least one other personal identity data of the new user; 
the platform receiving a positive verification of the full name and the at least one other personal identity data of the new user by the at least two existing verified users from their respective electronic devices;  
	the platform, upon receiving the positive verification, registering the new user as a verified user and generating a digital identity certificate for the new user with the full name of the new user, the at least one other personal identity data of the new user, and an identifier for each of the at least two existing verified users; and
the platform sending the digital identity certificate to the electronic device of the new user. 

3.	(Canceled) 

14. (Currently Amended) The method of claim 1, wherein the internet web site is a government site. 

16. (Currently Amended) A system for verifying the identity of a new user of the system, the system comprising:
a certification authority platform, the certification platform being configured to:
receive an initial identity verification request of the new user from an electronic device of the new user, the request including the user’s full name and at least one other personal identity data retrieved from the electronic device of the new user;
searching and identifying at least two existing verified users in a face-to-face distance from the new user 
sending to the electronic devices of the at least two existing verified users the identity verification request to vouch for the full name and the at least one other personal identity data of the new user; 
receiving a positive verification of the full name and the at least one other personal identity data of the new user by the at least two existing verified users from their respective electronic devices;  
	upon receiving the positive verification, registering the new user as a verified user and generating a digital identity certificate for the new user with the full name of the new user, the at least one other personal identity data of the new user, and an identifier for each of the at least two existing verified users; 
sending the digital identity certificate to the electronic device of the new user.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON HOFFMAN whose telephone number is (571)272-3863. The examiner can normally be reached Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.